 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHU CHINSAMI,                                       No. 2:19-cv-2298-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    JARED LOZANO, Warden,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 5, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed February 5, 2020, are adopted in full;
 5          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 11) is denied;
 6          3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of
 7              service of this order and is warned that failure to do so will result in the dismissal of
 8              this action; and
 9          4. This matter is referred back to the assigned magistrate judge for all further pretrial
10              proceedings.
11   DATED: March 3, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
